           Case 1:12-cv-06035-VM Document 6 Filed 03/11/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------x
PEARSON EDUCATION, INC.            :
JOHN WILEY & SONS, INC.,
CENGAGE LEARNING, INC. AND         :
THE MCGRAW-HILL COMPANIES, INC.,
                                   :
                       Plaintiffs,
                                   :
          -against-                                  12 Civ. 6035 (VM)
                                   :
CURTIS CROMWELL, JAMES AMBLE,
DIGITAL AGE ACCESS LLC AND         :
JOHN DOES NOS. 1-5
                                   :
                       Defendants.
--------------------------------x

                               SATISFACTION OF JUDGMENT

               PLEASE TAKE NOTICE THAT plaintiffs acknowledge that the monetary

judgment set forth in the final judgment and permanent injunction entered on January 21, 2013

has been paid and satisfied.

Dated: New York, New York
       March 11, 2019

                                             DUNNEGAN & SCILEPPI LLC


                                             By_s/Laura Scileppi___________
                                               William Dunnegan (WD9316)
                                               wd@dunnegan.com
                                               Laura Scileppi (LS0114)
                                               ls@dunnegan.com
                                             Attorneys for Plaintiffs
                                             350 Fifth Avenue
                                             New York, New York 10118
                                             (212) 332-8300
